DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
CLAIM 1:
In line 5, replace “Vcc” with --a supply voltage (Vcc)--.
CLAIM 3:
In line 3, before “negative” insert --voltage at--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey (2008/0094766) in view of AND8231/D Circuit configuration Options for TVS Diodes by Jim Lepkowski (Cited on IDS).
In re Claim 1, Casey teaches a protection circuit as seen in Figure 9 for use with an electronic DSL component (paragraphs 6 and 28) having a tip connection (12) and a ring connection (14), the protection circuit comprising a diode bridge (52, 54, 56, and 58) and a TVS device (86) and a supply voltage Vcc provided by supply 48 (positive terminal) and a negative ground clamp node (negative terminal of 48).  
Casey does not teach the first through fourth unidirectional TVS diodes as claimed.
Lepkowski teaches a diode array comprising a diode bridge (D1-D4) and TVS diode  (Z1) connected between a first signal line I/O1 (i.e., tip)  and second signal line I/O2 (i.e., ring) as well as supply voltage VDD and ground as seen in Table 2 (“Diode Array Plus TVS”).  This configuration is the same as taught by Casey.  Lepkowski further teaches a second diode array comprising a first unidirectional TVS diode (D1), second unidirectional TVS diode (D2), third unidirectional TVS diode (D3), and fourth unidirectional TVS diode (D4) connected as claimed, wherein both provide ESD protection to the signal lines as seen in Table 2 (“Schottky Diode Array”).  Lepkowski teaches that the two diode arrays can be used interchangeably to provide ESD protection (Table 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the diode array as taught by Casey with the second diode array as taught by Lepkowski since Lepkowski teaches that the two arrays can be utilized interchangeably to predictably provide ESD protection.
In re Claim 2, a negative common mode voltage on the tip and ring connection would cause the voltage on the tip or ring (i.e., I/O1 or I/O2) lines to be VDD minus the reverse breakdown voltage of D1 and/or D3 (i.e., Vcc minus BDV) and a positive common mode voltage on the tip and ring connections to be the forward bias of D1 and/or D3 plus VDD (i.e., Vcc plus DV).
In re Claim 3, a diode clamp amount for a secondary negative common mode on the tip or ring (i.e., I/O1 or I/O2) lines would cause the diodes D2 and/or D4 to provide a clamp voltage of ground minus the forward bias voltage (i.e., negative ground clamp minus DV).
In re Claim 4, a clamp voltage between tip and ring (i.e., I/O1 and I/O2) would substantially be limited to the reverse breakdown of either D1 and D3 as discussed in “Creating a Bidirectional Diode” on the final page of Lepkowski.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vos et al (2007/0086129) similarly teaches a protective diode array between tip, ring, and a bias voltage comprising a diode bridge and TVS diode as seen in Figure 1.  Walters (2005/0199981) teaches a diode array as seen in Figure 3A as similarly discussed in the instant specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836